UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2453



ESTHER KAYAKEZ MWINKEU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-095-534)


Submitted:   May 9, 2005                    Decided:   June 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Song Park, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Esther Kayakez Mwinkeu, a native and citizen of the

Democratic Republic of the Congo, seeks review of an order of the

Board    of    Immigration   Appeals    (Board)    denying   her   motion   to

reconsider, filed pursuant to 8 C.F.R. § 1003.2(b)(1) (2004); see

also 8 U.S.C. § 1229a(c)(5)(C) (2000).             Mwinkeu’s petition for

review    is    timely   only   as     to    the   Board’s   order   denying

reconsideration. 8 U.S.C. § 1252(b)(1) (2000) (petition for review

must be filed within thirty days of final order of removal); see

Stone v. INS, 514 U.S. 386, 394-95 (1995) (holding order of removal

and denial of motion to reconsider are separate final orders, each

subject to relevant time limit for seeking review).

              We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion for reconsideration.            See 8 C.F.R. § 1003.2(a) (2004).

Therefore, we deny the petition for review.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             PETITION DENIED




                                     - 2 -